  Case 18-13103        Doc 57   Filed 03/08/19 Entered 03/08/19 16:30:38          Desc Main
                                  Document     Page 1 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS (Chicago)


In re the matter of:                         CASE NO. 18-13103
                                             CHAPTER 13
ALEXIA JOHNSON
Debtor.                                      JUDGE JACK B. SCHMETTERER

                 NOTICE OF MOTION AND CERTIFICATE OF SERVICE

TO:
        Alexia Johnson                            Tom Vaughn
        6751 S. Merrill Ave.                      55 E. Monroe Street, Suite 3850
        Apt. 1                                    Chicago, IL 60603
        Chicago, IL 60649                         Via Electronic Mail
        Via Regular Mail

        David M Siegel                            Patrick S. Layng
        David M. Siegel & Associates              219 S. Dearborn Street, Suite 873
        790 Chaddick Drive                        Chicago, IL 60604
        Wheeling, IL 60090                        Via Electronic & Mail
        Via electronic notice

        On March 20, 2019, at 10:00 a.m., I shall appear before the Honorable Judge JACK B.
SCHMETTERER in the Dirksen Federal Courthouse, Courtroom numbered 682, 219 S.
Dearborn Street, Chicago, IL 60604, or in his/her absence, before such other Bankruptcy Judge
as may be presiding in his/her place and stead and shall then and there present the attached
Motion to Modify Stay at which time and place you may appear if you so see fit.
                                    GATEWAY FINANCIAL SOLUTIONS

                                    By:     /s/Amy A. Aronson
                                            Amy A. Aronson
                                            GATEWAY FINANCIAL SOLUTIONS
Amy A. Aronson
ARONSON & WALSH, P.C.
P.O. Box 5907
Vernon Hills, IL 60061
847.247.1810 / Attorneys for GATEWAY FINANCIAL SOLUTIONS
  Case 18-13103       Doc 57     Filed 03/08/19 Entered 03/08/19 16:30:38         Desc Main
                                   Document     Page 2 of 4


                                CERTIFICATE OF SERVICE




       I, the undersigned attorney, certify that I served a copy of this Notice with Motion to
Modify the Automatic Stay attached, upon the parties listed above, by mailing same in a properly
addressed envelope, postage prepaid, from the Vernon Hills Post Office, Lakeview Parkway,
Vernon Hills, Illinois 60061, before the hour of 5:00 p.m. on the 8th day of MAY, 2019, or via
electronic notice as indicated above.




                                        By: /s/Amy A. Aronson
                                        GATEWAY FINANCIAL SOLUTIONS



Amy A. Aronson
ARONSON & WALSH, P.C.
P.O. Box 5907
Vernon Hills, IL 60061
847.247.1810
Attorneys for GATEWAY FINANCIAL SOLUTIONS
  Case 18-13103        Doc 57     Filed 03/08/19 Entered 03/08/19 16:30:38              Desc Main
                                    Document     Page 3 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS (Chicago)


In re the matter of:                             CASE NO. 18-13103
                                                 CHAPTER 13
ALEXIA JOHNSON
Debtor.                                          JUDGE JACK B. SCHMETTERER


                         MOTION TO MODIFY AUTOMATIC STAY

        Now Comes GATEWAY FINANCIAL SOLUTIONS, a creditor herein, Amy A. Aronson,

Aronson & Walsh, P.C., its attorneys, and moves this Honorable Court for entry of an Order

modifying the restraining provisions of § 362 of the Bankruptcy Code, and in support thereof

respectfully represents as follows:

        1.      That on May 4, 2018, the Debtor herein filed a petition for relief under Chapter 13 of

the Bankruptcy Code. The plan has not been confirmed. Confirmation is set for August 8, 2018.

This is the fifth chapter 13 case filed by this debtor. All prior chapter 13 cases were dismissed.

        2.      That GATEWAY FINANCIAL SOLUTIONS is a creditor of the Debtor, with

respect to a certain 2008 CADILLAC SRX, V.I.N. 1GYEE437580203026, and holds a security

interest pursuant to a certain Retail Installment Contract entered into by the Debtor on April 18,

2018. A copy of said agreement is attached along with the title and incorporated in the proof of

claim filed in this matter. THE FIRST PAYMENT CAME DUE AFTER THE FILING OF THIS

CASE.

        3.      Debtor has defaulted on her obligations to GATEWAY FINANCIAL

SOLUTIONS in that he has failed to make the payments required under the terms of the

Agreement.     Debtor owes GATEWAY FINANCIAL SOLUTIONS the sum of $13,810.29,

principal, plus interest and attorneys' fees.    The account is past due $3,646.64 representing 7

months.
  Case 18-13103       Doc 57     Filed 03/08/19 Entered 03/08/19 16:30:38           Desc Main
                                   Document     Page 4 of 4


       4.      That the Debtor has not offered, and GATEWAY FINANCIAL SOLUTIONS is

not receiving, adequate protection for its secured interest. The debtor’s plan provides for direct

payment, but payments are in significant default.

       5.      That GATEWAY FINANCIAL SOLUTIONS will suffer irreparable injury, harm

and damage should it be delayed in foreclosing its security interest.

       6.      The property is not necessary for the effective reorganization of the Debtor.

       7.      That no cause exists to stay the execution of this order.

       WHEREFORE, GATEWAY FINANCIAL SOLUTIONS prays that this Honorable Court

enter an Order modifying the restraining provisions of § 362 of the Bankruptcy Code to permit the

said GATEWAY FINANCIAL SOLUTIONS or its assigns to take possession and foreclose its

security interest in the 2008 CADILLAC SRX, V.I.N. 1GYEE437580203026; that Bankruptcy

Rule 4001(a)(3) is waived and not applicable, and for such other and further relief as this court

deems just and proper.

                                      GATEWAY FINANCIAL SOLUTIONS

                                      By:     /s/Amy A. Aronson
                                              Amy A. Aronson, One of its Attorneys
Amy A. Aronson
ARONSON & WALSH, P.C.
P.O. Box 5907
Vernon Hills, IL 60061
847.247.1810
Attorneys for GATEWAY FINANCIAL SOLUTIONS
